Exhibit 10.5
DELEK US HOLDINGS, INC.
2006 LONG-TERM INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
AGREEMENT, made as of June 10, 201____  (the “Grant Date”), by and between Delek
US Holdings, Inc., a Delaware corporation (the “Company”), and the participant
identified below (the “Participant”).

     
Participant:
   
 
   

WHEREAS, pursuant to the Delek US Holdings, Inc. 2006 Long-Term Incentive Plan
(the “Plan”), the Company desires to grant to the Participant, and the
Participant desires to accept, an award of stock appreciation rights (the
“SARs”) with respect to shares of the Company’s Common Stock, $0.01 par value
(the “Common Stock”), upon the terms and conditions set forth in this Agreement
and the Plan. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan.
NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of SARs. The Company hereby grants SARs to the Participant for the
number of shares, at the base price and upon the vesting conditions set forth in
the table below. All vesting is conditioned upon the Participant remaining in
continuous service with the Company or its affiliates through the applicable
vesting dates.

              Shares (#)   Base Price   Vesting Schedule
 
    $     Except as otherwise provided herein or the Plan, the SARs shall become
vested and exercisable with respect to one-fourth (25%) of the shares of Common
Stock subject thereto on each of the first four (4) anniversaries of the Grant
Date.            

2. Term. The term of the SARs shall be for a period of ten (10) years from the
Grant Date, subject to earlier termination as provided herein and the Plan.
3. Termination of Service.
(a) Death or Disability. If the Participant’s service with the Company or its
affiliates is terminated due to the Participant’s death or Disability (as
defined below), then: (i) that portion of the SARs, if any, that is vested and
exercisable on the date of termination shall remain exercisable by the
Participant (or, in the event of death, the Participant’s beneficiary) during
the one (1) year period following the date of termination but in no event after
expiration of the stated term hereof and, to the extent not exercised during
such period, shall thereupon terminate, provided that, in the event of a
termination due to Disability, if the Participant dies during such one (1) year
period, then the Participant’s beneficiary may exercise the SARs, to the extent
vested and exercisable by the Participant immediately prior to the Participant’s
death, for a period of one (1) year following the date of death but in no event
after expiration of the stated term hereof, and (ii) that portion of the SARs,
if any, that is not vested and exercisable on the date of the Participant’s
termination of service shall thereupon terminate. For purposes of this
Agreement, “Disability” shall mean the inability of Participant to perform the
customary duties of the Participant’s service with the Company or its affiliates
by reason of a physical or mental incapacity or illness which is expected to
result in death or to be of indefinite duration, as determined by a duly
licensed physician selected by the Company.
(b) Other Termination. If the Participant’s service with the Company or its
affiliates is terminated for any reason other than those set forth in Section
3(a) above, then: (i) that portion of the SARs, if any, that is vested and
exercisable on the date of termination shall remain exercisable by the
Participant during the one hundred eighty (180) day period following the date of
termination but in no event after expiration of the stated term hereof and, to
the extent not exercised during such period, shall thereupon terminate, and
(ii) that portion of the SARs, if any, that is not vested and exercisable on the
date of termination shall thereupon terminate.

 

 



--------------------------------------------------------------------------------



 



4. Exercise / Payment.
(a) Subject to the provisions hereof and of the Plan, upon the exercise of an
SAR under this Agreement, the Participant (or the Participant’s beneficiary, as
the case may be) shall be entitled to receive, in the Company’s sole discretion,
cash and/or a number of whole shares having a Fair Market Value equal to the
product of X and Y, where —

  X =  
the number of whole shares as to which the SAR is being exercised, and

  Y =  
the excess of (i) the Fair Market Value per share on the date of exercise over
(ii) the base price per share with respect to the SARs being exercised.

(b) The Participant may exercise SARs that are vested and exercisable under this
Agreement by delivering to the Secretary of the Company (i) a written notice of
such exercise specifying the number of shares of Common Stock covered by such
exercise, and (ii) payment in full of the withholding taxes due in connection
with the exercise, unless other arrangements satisfactory to the Company are
made for the satisfaction of such payment.
(c) Upon the exercise of an SAR under this Agreement, the applicable tax
withholding obligation may be paid (i) in cash or by check (including the
withholding of cash sufficient to cover the withholding obligation from the
proceeds of a cash settlement of the SARs); (ii) at the discretion of the
disinterested members of the Company’s Board of Directors, by (A) the delivery
of previously-owned shares of Common Stock, (B) means of a cashless exercise
procedure in connection with a stock settlement (including, without limitation,
the withholding of shares from the settlement or through a broker-assisted
cashless exercise), (C) any other legal means that may be acceptable to the
disinterested members of the Board, or (D) by a combination of the foregoing; or
(iii) at the discretion of the disinterested members of the Board, in any
combination of the above.
5. Rights as Stockholder. If and to the extent the SARs are settled in the form
of shares of Common Stock, no such shares shall be issued until the applicable
tax withholding obligation is satisfied in full. The Participant shall have no
rights as a stockholder with respect to any shares covered by the SARs unless,
until and except to the extent that such shares are issued to the Participant.
6. Nontransferability. The SARs may not be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of the Participant to
any party (other than the Company or an affiliate thereof), or assigned or
transferred (collectively, “Transferred”) by the Participant other than by will
or the laws of descent and distribution or to a beneficiary upon the death of
the Participant, and the SAR may be exercised during the lifetime of the
Participant only by the Participant or his or her guardian or legal
representative. Any attempt by the Participant or any other person claiming
against, through or under the Participant to cause the SAR or any part of it to
be Transferred in any manner and for any purpose shall be null and void and
without effect upon the Company, the Participant or any other person.
7. Compliance With Law; Transfer Orders; Legends. If and to the extent the SARs
are settled in the form of shares of Common Stock, the Company will not be
obligated to issue or deliver such shares unless the issuance and delivery of
such shares complies with applicable law, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the requirements of any stock exchange or market upon which the
Common Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. All certificates for
shares of Common Stock delivered under the SARs shall be subject to such
stock-transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations, and other requirements of the United States
Securities and Exchange Commission, any stock exchange or market upon which the
Common Stock may then be listed, and any applicable federal or state securities
law. The Company may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.
Stock Appreciation Rights Agreement • Delek US Holdings, Inc. • 2006 Long-Term
Incentive Plan • June 10, 2010 •Page 2 of 3

 

 



--------------------------------------------------------------------------------



 



8. No Rights. Nothing contained in the Plan or this Agreement shall confer upon
the Participant any right with respect to the continuation of the Participant’s
service with the Company or its affiliates or interfere in any way with the
right of the Company and its affiliates at any time to terminate such service or
to modify the terms and conditions of the Participant’s service.
9. Provisions of the Plan. The provisions of the Plan, the terms of which are
incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. The
Participant acknowledges receipt of a copy of the Plan prior to the execution of
this Agreement.
10. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflicts
of law. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and, except as otherwise provided in the
Plan, may not be modified other than by written instrument executed by the
parties.
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

              DELEK US HOLDINGS, INC.   PARTICIPANT:    
 
           
 
 
 
   
By:
           
Title:
           
 
                     
By:
           
Title:
           

Stock Appreciation Rights Agreement • Delek US Holdings, Inc. • 2006 Long-Term
Incentive Plan • June 10, 2010 •Page 3 of 3

 

 